Evans, Judge,
concurring specially. I cheerfully concur in the judgment of the Supreme Court in these two cases. When these cases were considered by this court, Chief Judge Bell and Judges Pannell, Clark and I were in the minority, but the Supreme Court has corrected this mistake and has written the final decision substantially in accord with our position.
*505I especially point out that the present judgment of the Court of Appeals, following the decision of the Supreme Court, is now one of affirmance of the lower court in both cases.